DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on March 19, 2021. Claims 1, 8 and 15 have been amended. No claims have been added or canceled. Claims 1-20 remain pending in the application.
  The previous objection to the Abstract of the disclosure has been withdrawn due to Applicant amendment submitted on 01/13/2021.
This application uses a generic placeholder (i.e., a client) that is coupled with functional language (i.e., configured to) without reciting sufficient structure to perform the recited function and further, the Applicant does not substantively address the interpretation at this time and thus, the Examiner maintains the previous claim interpretation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “client configured to” in claim 15.
Because this claim limitation “client configured to receive…” in claim 15 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that in ¶ [0056] a client can be interpreted as a programmable system including at least one processor and executing describing functionality and thus, appears to be the corresponding structure to perform the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 9, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colby (US. Pub. No. 2015/0007244 A1, hereinafter Colby) in view of Kieft et al. (US. Pub. No. 2019/0068665 hereinafter Kieft) further in view of Weber et al. (US. Pub. No. 2003/0236843 A1, hereinafter Weber).
Regarding claim 1.
          Colby teaches a method comprising: receiving, by a streaming server, at least one first media file (Colby, Figs. 1-2, streaming server elements 131 of Fig. 1 and 251 of Fig. 2 and ¶ [0029], “playlist broadcaster 125 accesses the metadata database 123 to write files to a streaming server 131. In particular embodiments, the files direct a streaming server... The streaming server 131 then accesses the storage area network 121 to obtain clip A,…,” (the streaming server element 131 obtains or receives at least one clip which is one media file)); 
             creating, by the streaming server, a first media file playlist including the at least one first media file (Colby, Figs. 1-2, streaming server elements 131 of Fig. 1 and 251 of Fig. 2 and ¶ [0029], “playlist broadcaster 125 accesses the metadata database 123 to write files to a streaming server 131 (the file created by the streaming server element 131) …, and using a streaming server to play clip A at 5:00,…, etc.” (a first media file playlist contains at least one first media file, in this case, clip A is one first media file)); 
            receiving, by the streaming server, a schedule defining a first desired output time at which a client is to output the first media file playlist (Colby, Fig. 1, ¶ [0029] and [0025], “Playlist schedules and definitions are sent to a metadata database 123…, to write files to a streaming server 131…,a streaming server to play clip A at 5:00 (output the first media file playlist), clip B at 5:01, clip C at 5:03, etc.” and further teaches that the “streaming server can continue to play out all channels even if it becomes temporarily unable to receive new scheduling events”). 
            Colby does not explicitly teach associating, by the streaming server, the first media file playlist with the first desired output time.
associating, by the streaming server, the first media file playlist with the first desired output time (Kieft teaches in ¶ [0018] that the streaming media server creates and updates a metadata file or structure (i.e., playlist file), such as in a text, XML, JSON, or CSV file, with information on the sequence of segments or packets of the live media stream. The information stored in the playlist file includes information on each stored segment of the live media stream, such as where stored, hosted, identifier, date, time, size (time length), and the like and further teaches in ¶ [0077] that how the stored media segment at the streaming media server corresponding or matching “associating” with the selected time so that the multimedia player monitors the time of the output media stream.
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a streaming media server to create a file and playlist so that the multimedia player monitors the output time ([0018] and [0077]) of Kieft into a streaming server which can be used to receive and transmit the scheduled clip to be played from the playlist ([0029] and [0025]) of Colby. One would have been motivated to do so since this method helps the multimedia player to be configured to start playback of the output media stream and select different time from a current playback time of the output media stream and thus, effectively helps the publisher user to adjust an offset time and enables the publisher user to initiate commands at particular times in an efficient manner.
         Colby in view of Kieft does not explicitly teach generating, by the streaming server, a schedule-based streaming buffer that stores the first media file playlist prior to the first desired output time; and
          providing, by the streaming server, the schedule-based streaming buffer to the client such that the client outputs the first media file playlist at the first desired output time.
    However, Weber from the same field of endeavor teaches about scheduling and buffer store for generating, by the streaming server, a schedule-based streaming buffer that stores the first media file playlist prior to the first desired output time (Weber, Fig. 1, ¶ [0021]-[0022] and [0020], “server/station 20 (streaming server) transmits multiple streams of data simultaneously over a network, on the air, over the Internet, or a combination thereof…, so that “the players 18 are able to find files or clips corresponding to a user’s playlist from one or more data streams 22”, “the players 18 preferably include memory or buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule”); and so that the “pattern storage 16 keeps track of individual usage patterns and may select songs to place in a schedule based on a user's prior use or to fill in space in a schedule”); and
       providing, by the streaming server, the schedule-based streaming buffer to the client such that the client outputs the first media file playlist at the first desired output time (Weber, Fig. 1, ¶ [0023] and [0021]-[0022], “such as profiling which permits playlists to be generated for a user based on an observed listening (or watching) habit... Generating a personalized playlist may employ known methods. However, the present invention includes a method for building playlists that are synchronized with a multicast broadcast schedule”, “server/station 20 (streaming server) transmits multiple streams of data…,”, and so that “the players 18 are able to find files or clips corresponding to a user’s playlist from one or more data streams 22”, “the players 18 preferably include memory or buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule” (these teach how the server/station providing the generated schedule playlist)). 
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a player which includes a buffer and memory which can store a scheduled playlist contents and a server/station 20 (streaming server) to transmits the temporary stored multiple streams of data ([0023] and [0021]-[0022]) of Weber into a streaming server which can be used to receive and transmit the scheduled clip to be played from the playlist ([0029] and [0025]) of Colby in view of Kieft invention. One would have been motivated to do so in order to the 
Regarding claim 2. 
         Colby teaches receiving, by the streaming server, at least one second media file (Colby, Figs. 1-2, streaming server elements 131 of Fig. 1 and 251 of Fig. 2 and ¶ [0029], the streaming server 131 obtains (receives) “in particular, the files direct a streaming server... The streaming server 131 then accesses the storage area network 121 to obtain clip B…” (The streaming server element 131 obtains or receives clip B which is at least one second media file)); 
            creating, by the streaming server, a second media file playlist including the at least one second media file (Colby, Figs. 1-2, streaming server elements 131 of Fig. 1 and 251 of Fig. 2 and ¶ [0029], “playlist broadcaster 125 accesses the metadata database 123 to write files to a streaming server 131 (the file created in a streaming server element 131) and …, a streaming server to play clip B at 5:01,…, etc.” (the created playlist contains at least one second media file, in this case, clip B is one second media file)); and 
        wherein the schedule defines the first desired output time and the second desired output time (Colby, Fig. 1, ¶ [0025] and [0029], “a streaming server can continue to play out all channels even if it becomes temporarily unable to receive new scheduling events” based on the “playlist schedules 115 indicate that a playlist will loop at a particular time…, the files direct a streaming server to play clip A at 5:00, clip B at 5:01, etc.” (These teach that how the first and the second desired output time defined for clips A and B)). Colby as a whole teaches the insertion of an advertising clip in the next available slot in some channel based on the playlist schedule from various content sources as disclosed in ¶ [0020] and [0029] but, Colby does not explicitly teach inserting, by the streaming server, the second media file playlist into a location of the schedule-based streaming buffer following the first media file playlist prior to a second desired output time at which the client is to output the second playlist subsequent to the first desired output time such that the client outputs the second media file playlist at the second desired output time.
     However, Weber teaches inserting, by the streaming server, the second media file playlist into a location of the schedule-based streaming buffer following the first media file playlist prior to a second desired output time at which the client is to output the second playlist subsequent to the first desired output time such that the client outputs the second media file playlist at the second desired output time (Weber, Figs. 1-2, ¶ [0022], [0024] and [0026], “players 18 preferably include buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule…(second desired time), data streams include which files or content needed in accordance with playlists of the individual user”, to “each channel simultaneously transmits a data stream; each data stream includes a plurality of songs, videos, clips, ads (one of streaming data can be considered as a first media files) or other content, (second media files) in block 104. The playlists of the users in block 102 include instructions on which multicast channel should be attached to (insert) by the user, and the time that the attachment should be made. While the user is listening to a song, the user will attach to a different multicast channel to pre-buffer the next song so that when the current song ends, there is a smooth transition to the next song” and so that “the scheduling process fits content into time schedules or slots and determines when listeners/users are correctly scheduled (block 106) or incorrectly scheduled (block 108). Correctly and incorrectly scheduled users are based upon whether playlists, commercials and fill can be accommodated with a given time period” (these teach how to insert the a plurality of songs, videos, clips, ads (one of them can be considered as a first media files) and other content (second media file) into a next or future time slot or location or second desired time)).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a player which includes buffers to provide temporary storage of content to be rendered in a next or future time slot during a schedule ([0022] and Kieft invention. One would have been motivated to do so in order to the user successfully listen to the attached or the inserted next song according to the scheduled time slot in an efficient manner. 

Regarding claim 4. 
       Colby in view of Kieft does not explicitly teach wherein the schedule-based streaming buffer is created in response to an occurrence of the first desired output time.
      However, Weber teaches wherein the schedule-based streaming buffer is created in response to an occurrence of the first desired output time (Weber, Fig. 1, ¶ [0022] and [0024], “the players 18 preferably include memory or buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule” and “the time that the attachment should be made. While the user is listening to a song, the user will attach to a different multicast channel to pre -buffer the next song so that when the current song ends, there is a smooth transition to the next song” (theses teach how the schedule based buffer can be created in a time slot to listen a song or a desired output time)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a player which includes buffers to provide temporary storage of content to be rendered in a next or future time slot during a schedule ([0022] and [0024]) of Weber into Colby in view of Kieft invention. One would have been motivated to do so in order to the user successfully listen to the attached or the inserted next song according to the scheduled time slot in an efficient manner without any additional process. 

Regarding claim 8. 
         Colby teaches a method comprising: receiving, by a client (Colby, ¶ [0025], “clip scheduling is that any scheduling consumer, at any time, is able to look ahead in order to approximate a channel playout going to play for the next 24 hours and show that schedule to an end –user (a method of receiving by end user or a scheduled consumer which is similar to a client)), the streaming content including at least the first media file playlist that includes at least one first media file, the first desired output time defined by a schedule received at the streaming server (Colby, Figs. 1-2, streaming server elements 131 of Fig. 1 and 251 of Fig. 2 and ¶ [0029], “playlist broadcaster 125 accesses the metadata database 123 to write files to a streaming server 131 (the file created in a streaming server element 131) and …, a streaming server to play clip B at 5:01,…, etc.” (a first media file playlist contains at least one first media file, in this case, clip B is one second media file)); and 
           outputting, at the client, the first media file playlist at the first desired output time (Colby, Fig. 1, ¶ [0029] and [0025], “Playlist schedules and definitions are sent to a metadata database 123…, to write files to a streaming server 131…,a streaming server to play clip A at 5:00 (output the first media file playlist),…, etc.” and further teaches that the “streaming server can continue to play out all channels even if it becomes temporarily unable to receive new scheduling events”).
           Colby does not explicitly teach associated with the first media file playlist by the streaming server.
            However, Kieft teaches associated with the first media file playlist by the streaming server (Kieft teaches in ¶ [0018] that the streaming media server creates and updates a metadata file or structure (i.e., playlist file), such as in a text, XML, JSON, or CSV file, with information on the sequence of segments or packets of the live media stream. The information stored in the playlist file includes information on each stored segment of the live media stream, such as where stored, hosted, identifier, date, time, size (time length), and the like and further teaches in ¶ [0077] that how the stored media segment at the streaming media server corresponding (associating) to the new selected time so that the multimedia player monitors the time of the output media stream.

           Colby in view of Kieft does not explicitly teach receiving, by a client, streaming content stored in a schedule-based streaming buffer generated by a streaming server prior to a first desired output time at which the client is to output a first media file playlist.
           However, Weber teaches about the buffer and scheduling for receiving, by a client, streaming content stored in a schedule-based streaming buffer generated by a streaming server prior to a first desired output time at which the client is to output a first media file playlist (Weber, Figs. 1-2, ¶ [0021]-[0022], [0024] and [0026], “server/station” (streaming server) used to generate and transmit multiple streams of data to “players 18 preferably include buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule…Players also include software programs 28 capable of identifying which data streams include which files or content needed in accordance with playlists of the individual user”, to “each channel simultaneously transmits a data stream; each data stream includes a plurality of songs, videos, clips, ads (one of the stream data can be considered as a first media files)…, and the time that the attachment should be made. While the user is listening to a song (the user or client listening or receiving the first media file)…,” and so that “the scheduling process fits content into time schedules or slots and determines when listeners/users are given time period” (these teach how the server/station generates streaming data and preferably buffer streaming in a playlist schedule media files before output them in the scheduled time slot or the first desired output time)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a player which includes buffers to provide temporary storage of content to be rendered in a next or future time slot during a schedule ([0022] and [0024]) of Weber into Colby in view of Kieft invention. One would have been motivated to do so in order to the user successfully listen to the attached or the inserted next song according to the scheduled time slot in an efficient manner without waiting additional time. 

Regarding claim 9. 
       Colby teaches wherein the streaming content further includes at least a second media file playlist including at least one second media file (Colby, Figs. 1-2, streaming server elements 131 of Fig. 1 and 251 of Fig. 2 and ¶ [0029], “playlist broadcaster 125 accesses the metadata database 123 to write files to a streaming server 131 (the file created in a streaming server element 131) and …, a streaming server to play clip B at 5:01,…, etc.” (a second media file playlist contains at least one second media file, in this case, clip B is one second media file)), the second desired output time defined by the schedule received at the streaming server (Colby, Fig. 1, ¶ [0025] and [0029], “a streaming server can continue to play out all channels even if it becomes temporarily unable to receive new scheduling events” based on the “playlist schedules 115 indicate that a playlist will loop at a particular time…, the files direct a streaming server to play clip B at 5:01(second desired output time defined at 5:01)” (the indicated times for clip B is a second output times are disclosed)); and 
        outputting, at the client, the second media file playlist at the second desired output time (Colby, Fig. 1, ¶ [0029] and [0025], “Playlist schedules and definitions are sent to a metadata database 123…, to write files to a streaming server 131…,a streaming server to play clip B at 5:01” (output the second media file playlist clip B at 5:01, and etc.), and further teaches that the “streaming server can continue to play out all channels even if it becomes temporarily unable to receive new scheduling events”).
         Colby in view of Kieft does not explicitly teach the second media file playlist inserted into a location of the schedule-based streaming buffer following the first playlist prior to a second desired output time at which the client is to output the second media file playlist subsequent to the first desired output time.
         However, Weber from the same field of endeavor teaches the second media file playlist inserted into a location of the schedule-based streaming buffer following the first playlist prior to a second desired output time at which the client is to output the second media file playlist subsequent to the first desired output time (Weber, Figs. 1-2, ¶ [0022], [0024] and [0026], “players 18 preferably include buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule…Players also include software programs 28 capable of identifying which data streams include which files or content needed in accordance with playlists of the individual user”, to “each channel simultaneously transmits a data stream; each data stream includes a plurality of songs, videos, clips, ads (one of the stream data can be considered as a first media files) or other content, (second media files) in block 104. The playlists of the users in block 102 include instructions on which multicast channel should be attached to (insert) by the user, and the time that the attachment should be made. While the user is listening to a song (the user or client listening or receiving the first media file), the user will attach to a different multicast channel to pre-buffer the next song so that when the current song ends, there is a smooth transition to the next song” and so that “the scheduling process fits content into time schedules or slots and determines when listeners/users are correctly scheduled (block 106) or incorrectly scheduled (block 108). Correctly and incorrectly scheduled users are based upon whether playlists, commercials and fill can be accommodated with a given time period” (these teach how the song or the 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a player which includes buffers to provide temporary storage of content to be rendered in a next or future time slot during a schedule ([0022] and [0024]) of Weber into Colby in view of Kieft invention. One would have been motivated to do so in order to the user successfully listen to the attached or the inserted next song according to the scheduled time slot in a proper sequence based on user preferences so that the quality of service experience can be improved efficiently. 

Regarding claim 14.
        Colby teaches wherein the outputting includes one or more of playing audio from an audio output and playing video from a video output (Colby, ¶ [0040], “the streaming servers 619, 621, 623, and 625 can themselves establish sessions with mobile devices and stream video and audio content to mobile devices” (the mobile device includes an output interface to play video or audio). Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has addressed both video and audio streaming in the mobile device output).
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 1 in system form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitations of claim 2 in system form and is rejected under the same rationale.
Regarding claim 18. 
        Colby in view of Kieft does not explicitly teach wherein the schedule-based streaming buffer includes an allocated data storage space, the allocated data storage space including the first media file playlist and wherein the schedule-based streaming buffer is created in response to an occurrence of the first desired output time.
      However, Weber from the same field of endeavor teaches wherein the schedule-based streaming buffer includes an allocated data storage space (Weber, Fig. 1, ¶ [0022], “player 18 preferably include memory or buffers 26 to provide temporary storage of content (data storage space) to be rendered in a next or future time slot during a schedule…, which data streams include which files or content needed in accordance with playlists of the individual user), the allocated data storage space including the first media file playlist (Weber, Fig. 1 and ¶ [0020], “generates individual playlists based on user-selected content, or based on previous user selected content. Pattern storage 16 keeps track of individual usage patterns and may select songs to place in a schedule based on a user's prior use or to fill in space”); and wherein the schedule-based streaming buffer is created in response to an occurrence of the first desired output time (Weber, Fig. 1, ¶ [0022] and [0024], “the players 18 preferably include memory or buffers 26 to provide temporary storage of content to be rendered in a next or future time slot during a schedule” and “the time that the attachment should be made. While the user is listening to a song, the user will attach to a different multicast channel to pre -buffer the next song so that when the current song ends, there is a smooth transition to the next song” (theses teach how the schedule based buffer can be created in a time slot to listen a song or a desired output time)).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a player which includes buffers to provide temporary storage of content to be rendered in a next or future time slot during a schedule ([0022] and [0024]) of Weber into a streaming servers and controllers which can simply be added as needed without Kieft invention. One would have been motivated to do so since the load balancer can provide efficiency during session management by using RTSP and selecting a controller with low latency and high throughput in and thus helps the system to improve in an efficient manner.

Regarding claim 20. 
           Colby teaches wherein the client further comprises one or more of an audio output device and a video output device (Colby, ¶ [0040]-[0041], “the streaming servers 619, 621, 623, and 625 can themselves establish sessions with mobile devices and stream video and audio content to mobile devices” and so that the “a controller can select a streaming server geographically close to a mobile device” (the mobile device includes an output interface to play video or audio). Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has addressed both video and audio streaming in the mobile device output).
      Colby in view of Kieft does not explicitly teach wherein the audio output device is configured to output audio included in the first media file playlist; and wherein the video output device is configured to output video included in the first media file playlist.
      However, Weber from the same field of endeavor teaches about the audio and video playlist on a demand wherein the audio output device is configured to output audio included in the first media file playlist (Weber, ¶ [0017] and [0021], “the present invention is applicable to any ordering system (such as for ordering audio or video on demand)…, or method including playlist orders taken by telephone, set top boxes” so that the audio can be received by one of the output configured devices such “may include telephones, radios or any other device (one of these device can be configured to output audio) capable files or clips corresponding to a user’s playlist from one or more data streams 22”); and 
       wherein the video output device is configured to output video included in the first media file playlist (Weber, Fig. 1 and ¶ [0020]-[0021],“in a plurality of users 1-N each interface with a personalized playlist generator 12 to generate a playlist of music (audio), videos, clips or other titled data content…Pattern storage 16 keeps track of individual usage patterns and may select songs to place in a schedule based on a user's prior use or to fill in space in a schedule where the user neglected…,” so that the video can be received by one of the output configured devices such “may include computer devices, televisions or any other device (one of these device can be configured to output video) capable of receiving and using the data content transmitted through data streams 22…”).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of generating a playlist with music, video clips and keeps track of individual usage patterns ([0020]-[0021]) of Weber into Colby in view of Kieft invention. One would have been motivated to do so in order to a specific video may be directed to a particular individual or class of individuals based on their preferences in an efficient manner. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kieft further in view of Weber and further in view of Visharam et al. (US. Pub. No. 2012/0254456 A1, hereinafter Visharam).

Regarding claim 3. Colby in view of Kieft further in view of Weber teaches the method of claim 1.
        Weber further teaches the schedule-based streaming buffer includes an allocated data storage space (Weber, Fig. 1, ¶ [0022], “player 18 preferably include memory or buffers 26 to provide temporary storage of content (data storage space) to be rendered in a next or future time slot during a schedule…, which data streams include which files or content needed in accordance with playlists of the individual user).
         Colby in view of Kieft further in view of Weber does not explicitly teach the schedule-based streaming buffer includes the allocated data storage space including the added first media file playlist encoded in a first format
      However, Visharam from the same field of endeavor teaches about the schedule-based streaming buffer includes the allocated data storage space including the added first media file playlist encoded in a first format (Visharam, Fig. 2, scheduler element 202 used to schedule the deadline-based scheduling in order to avoid client buffering and ¶ [0126] and [0358], “the buffer manager 203 can check if the requested content (added first media file) matches any content stored in the main memory cache (RAM). The RAM cache is composed of a plurality of buffers… a new buffer using the media manager 204 to locate the content in storage” and so that “the raw encoded media data into a format (first format) that is suitable for delivery to the respective client…”).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a scheduler, buffer manger, and encoded media data into a format ([0126] and [0358]) of Visharam into Colby in view of Kieft further in view of Weber invention. One would have been motivated to do so since this method involves receiving a media stream for a content that is of a format and is encoded for a specific bit rate, and thus provides fast video file downloading with high quality video content and appropriate bandwidth and allows seamless trans-containerization from one adaptive streaming format to another.

Regarding claim 10. Colby in view of Kieft further in view of Weber teaches the method of claim 8. 
           Weber further teaches wherein the schedule-based streaming buffer includes an allocated data storage space (Weber, Fig. 1, ¶ [0022], “player 18 preferably include memory or buffers 26 to provide storage of content (data storage space) to be rendered in a next or future time slot during a schedule…, which data streams include which files or content needed in accordance with playlists of the individual user).
     Colby in view of Kieft further in view of Weber does not explicitly teach the allocated data storage space including the first media file playlist encoded in a first format.
       However, Visharam from the same field of endeavor teaches about the schedule-based streaming buffer includes the allocated data storage space including the first media file playlist encoded in a first format (Visharam, Fig. 2, scheduler element 202 used to schedule the deadline-based scheduling in order to avoid client buffering and ¶ [0126] and [0358], “the buffer manager 203 can check if the requested content matches any content stored in the main memory cache (RAM). The RAM cache is composed of a plurality of buffers… A miss is served by filling a new buffer using the media manager 204 to locate the content in storage” and so that “the raw encoded media data into a format (first format) that is suitable for delivery to the respective client…, and the MFP (Media flow publisher) can also generate the playlist/manifest files in real time to deliver to these clients”).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a scheduler, buffer manger, and encoded media data into a format ([0126] and [0358]) of Visharam into Colby in view of Kieft further in view of Weber invention. One would have been motivated to do so since this method involves receiving a media stream for a content that is of a format and is encoded for a specific bit rate, and thus provides fast video file downloading with high quality video content and appropriate bandwidth and allows seamless trans-containerization from one adaptive streaming format to another.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kieft further in view of Weber, further in view of Huang (US. Pub. No. 2020/0194033 A1, hereinafter Huang).

Regarding claim 5. Colby in view of Kieft further in view of Weber teaches the method of claim 1.
        Colby in view of Weber further teaches wherein adding the first media file playlist to the schedule-based streaming buffer includes encoding the first media file playlist into a first format (Colby, Fig. 3, ¶ [0037],” scheduling events such as TSEs are reliably transmitted from scheduling producers to scheduling consumers…, the scheduling events include information for managing clips, playlists, and characteristics associated with clips and playlists. A variety of scheduling event formats (one of the format can be considered as a first format) and can be used” (the scheduling event includes information about the clips is similar to adding the first media file to the schedule by using a variety of formats or one of the first format)). Weber also teaches the encoding further comprising: determining, based on a bandwidth of a network connection to the client, a first bit rate (Weber, ¶ [0043], [0055] and [0039], “encode multiple repeating audio blocks to allow the player better control. An example of a layout of this type of fill clip data is illustrated in FIG. 5”, “given the successful scheduling solution, depend on the bandwidth requirements to support the station... For non-multicast stations the bandwidth requirement for a non-personalized (everyone listens to the same program)” and so that “music, data, or other transmitted content can be compressed and or transmitted at a higher bitrate (a first bit rate) than the play rate…, to the user’s radio”);
            determining, based on a collection of playback formats available to the client (Weber, ¶ [0036] and [0039], “the playback sequence for 2 unique users e.g., user 1 and user 2 (clients) of the system… A download schedule as depicted in item 305 is not presented for user 2, but is derived in an equivalent fashion to user 1. The schedule of user 2 is developed independently of the schedules of other users and is created based on the individual user preferences or handpicked playlist” and further referring to “FIG. 4, a description of a user playback model will now be described. At t1, user 1 downloads a Beatles song 
        Colby in view of Kieft further in view of Weber does not explicitly teach determining, a first codec and wherein encoding the first media file playlist into the first format includes using the first bit rate and the first codec
        However, Huang from the same field of endeavor teaches about multiple codecs a first codec and wherein encoding the first media file playlist into the first format includes using the first bitrate and the first codec (Huang, Figs. 1-3, ¶ [0038] and [0022], “a digital media container for encapsulating the spherical video and video, audio, and still image coding formats and codecs (first codec) used for encoding content”, “the computing device or a content server may determine the format of the edited video …,in accordance with playlists of the individual user”(these teach how codecs can be used to determine the format)).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using an image coding formats and codecs for encoding content ([0038] and [0022]) of Huang into a compressed and or transmitted at a higher bitrate data ([0039]) of Weber and further Colby in view of Kieft invention. One would have been motivated to do so in order to edit or record a video data less than or equal to the angular field of view of the display and thus, the viewport can make up the entire frame of the edited/re-recorded video data in an efficient manner. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kieft further in view of Weber, further in view of Huang, and further in view of Dougall et al. (US. Pub, No. 2012/0054664 A1, hereinafter Dougall).

Regarding claim 6. Colby in view of Kieft further in view of Weber, further in view of Huang teaches the method of claim 5.
        Huang further teaches wherein the first codec includes H.264 advanced video coding, H.265 high efficiency video coding, VP8, VP9, AOmedia video 1, MPEG-2 audio layer III, advanced audio coding (Huang, ¶ [0038], “examples of digital media coding formats/codecs include Advanced Audio Coding … MPEG-2 Audio, MPEG Layer III Audio (MP3),…, AOMedia Video 1 (AV1) from the ALLIANCE FOR OPEN MEDIA.TM.;…; Free Lossless Audio Codec (FLAC), Opus, Theora, or Vorbis from XIPH.ORG; H.26x (e.g., H.264 … H.265 or High Efficiency Video Coding (HEVC), etc…; VPx (e.g., VP8. VP9, etc.)…, among others”).
     Colby in view of Kieft further in view of Weber and further in view of Huang does not explicitly teach wherein the first codec includes dolby digital audio codec 3.
    However, Dougall teaches wherein the first codec includes dolby digital audio codec 3 (Dogall, ¶ [0042], “AC3 (Dolby Digital, Audio Codec 3)”).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in a codec dolby digital audio codec 3 or AC3 ([0042]) of Dougall into coding formats/codecs which includes MPEG-2 Audio, H.264, H.265, VP8, VP9 and AOmedia ([0038]) of Huang and Colby in view of Kieft further in view of Weber invention. One would have been motivated to do so since this method enables a content delivery system to automatically optimize the media content or the display of the media content in accordance with an optimal or ideal picture.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kieft further in view of Weber and further in view of Johnson, Jr. et al. (US. Pub. No. 2011/0022223 A1, hereinafter Johnson).

Regarding claim 7. Colby in view of Kieft further in view of Weber teaches the method of claim 1.
wherein the client includes a fuel dispenser.
        However, Johnson teaches wherein the client includes a fuel dispenser (Johnson, ¶ [0035]-[0036], “a remote corporate server 132…, streaming data…, preferably provide revenue-enhancing applications, such as display advertising,” and “domain multiple signal adaptor 141 associated with each fuel dispenser”).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include signal adaptor 141 associated with each fuel dispenser ([0035]-[0036]) of Johnson into Colby in view of Kieft further in view of Weber invention. One would have been motivated to do so in order to the legacy communication with pump electronics is facilitated by legacy communication protocol of pump control electronics, prior to the retrofit. Hence the operational reliability of the retrofit communication system can be ensured.

Regarding claim 13. Colby in view of Kieft further in view of Weber teaches the method of claim 8.
     Colby in view of Kieft further in view of Weber does not explicitly teach wherein the client includes a fuel dispenser.      
      However, Johnson teaches wherein the client includes a fuel dispenser (Johnson, ¶ [0035]-[0036], “a remote corporate server 132…, streaming data…, preferably provide revenue-enhancing applications, such as display advertising,” and “domain multiple signal adaptor 141 associated with each fuel dispenser”). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include signal adaptor 141 associated with each fuel dispenser ([0035]-[0036]) of Johnson into Colby in view of Kieft further in view of Weber invention. One would have been motivated to do so in order to the legacy communication with pump electronics is facilitated by legacy 

Regarding claim 19.
Claim 19 incorporates substantively all the limitations of claim 7 in system form and is rejected under the same rationale.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kieft further in view of Weber and further in view of Al Qubaisi et al. (US. Pub. No. 2018/0321775 A1, hereinafter Al Qubaisi).

Regarding claim 11. Colby in view of Kieft further in view of Weber teaches the method of claim 8.
          Colby in view of Kieft further in view of Weber does not explicitly teach wherein outputting the second media file playlist includes decoding the first media file playlist from a first format into a second format, the decoding further comprising: decoding, using a first codec, the first media file playlist into the second format.
           However, Al Qubaisi teaches about the decoding and codec wherein outputting the second media file playlist includes decoding the first media file playlist from a first format into a second format, the decoding further comprising: decoding, using a first codec, the first media file playlist into the second format (Al Qubaisi, ¶ [0021], “songs or other media entries which refer to content 132. In contrast to conventional playlists…, and having a different format (first and second formats included in different formats) for playback from a particular media player may be included…, and content 132, therefore, including the actual audio or video data (e.g. MP3, MP4, .WAV, GSM, Podcasts, etc.) is transmitted as the stream 164'. It is important to distinguish between a codec, which the player 158 uses to decode the data for rendering”).


Regarding claim 17. Colby in view of Kieft further in view of Weber teaches the method of claim 15.
      Weber further teaches wherein the streaming server is further configured to: determine, based on a bandwidth of a network connection to the client, a first bit rate (Weber, ¶ [0043], [0055] and [0039], “encode multiple repeating audio blocks to allow the player better control. An example of a layout of this type of fill clip data is illustrated in FIG. 5”, “given the successful scheduling solution, depend on the bandwidth requirements to support the station... For non-multicast stations the bandwidth requirement for a non-personalized (everyone listens to the same program)” and so that “music, data, or other transmitted content can be compressed and or transmitted at a higher bit rate than the play rate…, to the user’s radio”); and 
          determine, based on a collection of playback formats available to the client, a first codec; wherein the first media file playlist is encoded into a first format using the first bit rate and the first codec (Weber, ¶ [0043], [0055] and [0039], “encode multiple repeating audio blocks to allow the player better control. An example of a layout of this type of fill clip data is illustrated in FIG. 5”, “given the successful scheduling solution, depend on the bandwidth requirements to support the station... For non-multicast stations the bandwidth requirement for a non-personalized (everyone listens to the same program)” and so that “music, data, or other transmitted content can be compressed and or transmitted at a higher bitrate (a first bit rate) than the play rate…, to the user’s radio”).
wherein the client is further configured to: decode, using the first codec, the encoded first media file playlist into a second format.
      However, Al Qubaisi from the same field of endeavor teaches about the decoding and codec wherein the client is further configured to: decode, using the first codec, the encoded first media file playlist into a second format (Al Qubaisi, ¶ [0021], “songs or other media entries which refer to content 132. In contrast to conventional playlists…, and having a different format (first and second formats included in different formats) for playback from a particular media player may be included…, and content 132, therefore, including the actual audio or video data (e.g. MP3, MP4, .WAV, GSM, Podcasts, etc.) is transmitted as the stream 164'. It is important to distinguish between a codec, which the player 158 uses to decode the data for rendering”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of decoding and using different forma ([0021]) of Al Qubaisi into Colby in view of Kieft further in view of Weber invention. One would have been motivated to do so since the resulting user experience allows uninterrupted rendering of playlists from different Internet sources and formats along with related information about the artist, title or group, and provides unique integrated user experience and further the method avoids copyright claims by the content originator by streaming, rather than storing, and avoids the computationally expensive process of transcoding or re-encoding media. The server finds alternate sources for content that is password protected or copyrighted, or otherwise provides improved results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kieft further in view of Weber further in view of Al Qubaisi, further in view of Huang, and further in view of Dougall.

Regarding claim 12. Colby in view of Kieft further in view of Weber and further in view of Al Qubaisi teaches the method of claim 11.
         Colby in view of Kieft further in view of Weber, further in view of Al Qubaisi does not explicitly teach wherein the first codec includes H.264 advanced video coding, H.265 high efficiency video coding, VP8, VP9, AOmedia video 1, MPEG-2 audio layer III, advanced audio coding.
      However, Huang teaches from the same field of endeavor wherein the first codec includes H.264 advanced video coding, H.265 high efficiency video coding, VP8, VP9, AOmedia video 1, MPEG-2 audio layer III, advanced audio coding (Huang, ¶ [0038], “examples of digital media coding formats/codecs include Advanced Audio Coding … MPEG-2 Audio, MPEG Layer III Audio (MP3),…, AOMedia Video 1 (AV1) from the ALLIANCE FOR OPEN MEDIA.TM.;…; Free Lossless Audio Codec (FLAC), Opus, Theora, or Vorbis from XIPH.ORG; H.26x (e.g., H.264 … H.265 or High Efficiency Video Coding (HEVC), etc…; VPx (e.g., VP8. VP9, etc.)…, among others”).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in a codec dolby digital audio codec 3 or AC3 ([0042]) of Dougall into coding formats/codecs which includes MPEG-2 Audio, H.264, H.265, VP8, VP9 and AOmedia ([0038]) of Huang and Colby in view of Kieft further in view of Weber, further in view of Al Qubaisi invention. One would have been motivated to do so since this method enables a content delivery system to automatically optimize the media content or the display of the media content in accordance with an optimal or ideal picture.
     Colby in view of Kieft further in view of Weber, further in view of Al Qubaisi, and further in view of Huang does not explicitly teach wherein the first codec includes dolby digital audio codec 3.
   However, Dougall teaches wherein the first codec includes dolby digital audio codec 3 (Dogall, ¶ [0042], “AC3 (Dolby Digital, Audio Codec 3)”).
.
Response to Arguments
         Applicant argues that Colby and weber, alone or in a combination, fail to teach or suggest "associating, by the streaming server, the first media file playlist with the first desired output time," as recited in claims 1, 8 and 15. Furthermore, the Applicant reproduced the recited Paragraphs of Colby and Weber to distinguish the claimed invention over the applied prior art of record Colby and Weber and indicates that Weber fails to remedy the deficiencies of Colby, alone or in a combination therewith. (Remarks, Pages 9-10).
         In response to the above Applicant’s argument the Examiner respectfully disagrees. The prior art of record Colby and Weber expressly teach all the limitations in question by suggesting and providing different process about the playlist and the streaming of media based on scheduling. For example, Colby expressly teaches at least, in Para. [0029] and [0025] how a streaming server writes files or different clips and playing the written files or clips based on schedule for example, at 5:00 clip A, at 5:01 clip B and at 5:03 clip C simultaneously this process functionally is equivalent to the process of “a first desired output time at which a client is to output the first media file playlist” and Weber also expressly teaches in Para. [0021]-[0022] by providing a station server (i.e., streaming server) to transmit multiple streamed data to be played based on the next future time slot by the player element 18 of Fig. 1 which includes a memory or buffer. This process functionally is equivalent to “a schedule based streaming buffer that stores media file” and further teaches in Para. [0023], how to generate a personalized playlist and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455